DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2-4, 9, and 17-38 are allowed.
Regarding claim 9, the prior art of record does not disclose alone or in combination:
A method for operating an electronically commutated electric motor with a control unit, comprising: performing a position control procedure with the control unit to position an actuator drive of the electric motor in an assumed position, the actuator drive having a corresponding actual position and a position error, the position error being a difference between the assumed position and the actual position; providing data to the control unit based on the assumed position of the actuator drive; forming an electric space vector value to generate a component of a stator magnetic field that extends parallel with a direction of an exciter magnetic field that corresponds to the assumed position of the actuator drive; detecting whether a movement of the actuator drive has occurred as a result of generating the component of the exciter magnetic field, the movement corresponding to the position error; correcting the position control procedure based on the position error; operating the electronic motor according to the corrected position control procedure, such that a further assumed position of the actuator drive corresponds to the actual position of the actuator drive; and stopping an integrator part as the position control procedure is deactivated, the integrator part being included in the position control procedure.


A method for detecting a position error of an electronically commutated actuator drive between an assumed position and an actual position of the actuator -3-R.349245 (2178-1433) drive, the actuator drive operably connected to a movable actuator for controlling a position of the actuator, the method comprising: operating the actuator drive by performing a position control procedure for controlling the position of the actuator with a control unit operably connected to the actuator drive; directly detecting a controlled position of the actuator with a position detector operably connected to the actuator and spaced apart from the actuator drive; indirectly determining an assumed position of the actuator drive based on only the detected controlled position of the actuator with the control unit; determining an electric space vector value that generates a component of a stator magnetic field that extends parallel with a direction of an exciter magnetic field that prevails in the assumed position of the actuator drive; and detecting the position error when movement of the actuator occurs as a result of operating the actuator drive according to the determined electric space vector, as detected by the position detector.

Regarding claim 31, the prior art of record does not disclose alone or in combination:
A positioning system, comprising: an electronically commutated actuator drive; -6-R.349245 (2178-1433) a movable actuator coupled to the actuator drive, the actuator drive configured to control a position of the actuator; a position detector configured to detect directly the  controlled position of the actuator, the position detector operably connected to the actuator and spaced apart from the actuator drive; and a control unit configured to detect a position error of the actuator drive between an assumed position and an actual position of the actuator drive, the control unit configured to operate the actuator drive by performing a position control procedure for controlling the position of the actuator, detect directly the controlled position of the actuator with the position detector, determine indirectly the assumed position of the actuator drive based on only the detected controlled position of the actuator, determine an 

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9, 17, and 31, the prior art of record does not disclose alone or in combination:
A positioning system/method, comprising: an electronically commutated actuator drive; -6-R.349245 (2178-1433) a movable actuator coupled to the actuator drive, the actuator drive configured to control a position of the actuator; a position detector configured to detect directly the  controlled position of the actuator, the position detector operably connected to the actuator and spaced apart from the actuator drive; and a control unit configured to detect a position error of the actuator drive between an assumed position and an actual position of the actuator drive, the control unit configured to operate the actuator drive by performing a position control procedure for controlling the position of the actuator, detect directly the controlled position of the actuator with the position detector, determine indirectly the assumed position of the actuator drive based on only the detected controlled position of the actuator, determine an electric space vector value that generates a component of a stator magnetic field that extends parallel with a direction of an exciter magnetic field that prevails in the assumed position of the actuator drive, operate the actuator drive according to the determined electric space vector value, and detect the position error when movement of the actuator occurs as a result of the determined electric space vector, as detected by the position detector.  In the examiner’s opinion this is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.